Citation Nr: 0812550	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision, which 
granted service connection for PTSD and assigned an initial 
10 percent rating.  The veteran subsequently filed a notice 
of disagreement as to that rating, and, in February 2004, the 
RO increased the disability rating to 30 percent.  The Board 
notes that, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2004, the veteran testified at a Travel Board 
hearing before the undersigned.  A transcript has been 
associated with the file.  In November 2005, the Board 
remanded the veteran's claim for additional development.  It 
now returns for appellate consideration.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD produces no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, intrusive 
thoughts, sleep impairment, irritability, and mild social 
withdrawal.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The veteran was issued a VCAA letter in August 2006 which was 
compliant with the elements described, above, and this was 
followed by a readjudication of the veteran's claim in 
November 2007.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

In any event, the Court recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Keyes v. Peake, --Vet. App. --
, No. 04-0487 (Feb. 12, 2008); Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim for 
service connection was granted, and a disability rating and 
effective date were assigned in a March 2003 RO decision.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is thus 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) was harmless.  Finally, the Board notes 
that the notice requirements established in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are inapplicable to initial 
rating claims.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records, and Social Security Administration records are in 
the file.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the RO most recently provided the veteran an 
appropriate VA examination in 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 VA 
examination report is thorough and supported by both a March 
2007 addendum opinion and other evidence of record.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

The veteran contends that he is entitled to an initial rating 
in excess of 30 percent for his PTSD.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19th, 2007).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating reflects occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as:  

Depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating reflects occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:

Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once per week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent disability rating reflects occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: 

Suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting; 
inability to establish and maintain 
effective relationships).

Finally, a 100 percent disability rating reflects total 
occupational and social impairment, due to such symptoms as:

Gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  A 51-60 
GAF score indicates moderate symptoms (e.g., a flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.

In this case, the pertinent medical evidence of record with 
respect to the veteran's GAF assessment consists of a 
November 2003 VA PTSD examination report and a March 2007 
addendum to a March 2005 VA examination report.  These 
medical reports both indicate that the veteran's symptoms 
reflect a GAF score of 55.  The Board thus finds that the 
veteran's GAF score history indicates no more than moderate 
PTSD symptomatology overall.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 30 percent rating.  
The criteria for a 30 percent disability rating generally 
contemplate moderate psychiatric symptoms, and, for the 
reasons given below, this rating more accurately describes 
the veteran's condition than either a 50, 70, or 100 percent 
rating does.  The veteran has consistently demonstrated no 
more than a mild level of occupational and social impairment.

At all examinations, the veteran's affect has been within 
normal limits, with the exception of a November 2003 
examination report showing a restricted affect, and he has at 
no point demonstrated circumstantial, circumlocutory, or 
stereotyped speech.  Moreover, the veteran's speech has at no 
time been illogical, obscure, or irrelevant, and there has 
been no gross impairment of his thought processes or 
communication.  On the contrary, in all medical records where 
noted, the veteran's speech has been clear and coherent, with 
no notations of pressured speech, looseness of associations, 
or flight of ideas.  The veteran's memory is also within 
normal limits.

The veteran does have depression and anxiety.  However, at a 
VA examination conducted in March 2005, the examiner noted 
that the veteran reported experiencing depression only about 
half of the time and experiencing anxiety only when exposed 
to certain triggers, such as intrusive recollections of 
Vietnam.  That examiner also noted that the veteran does not 
experience panic attacks.  As the veteran does not experience 
near-continuous depression or anxiety, or ever experience 
panic attacks, his symptoms of depression and anxiety are 
fully contemplated within the currently assigned 30 percent 
rating.

There is no objective evidence that the veteran experienced 
memory impairment.  At the veteran's VA examination in March 
2005, the examiner noted that the veteran had no significant 
complaints regarding memory impairment, and though there was 
a slight delay in the veteran's responses at times, his 
thought processes were otherwise within normal limits.

The veteran has not manifested any more than mildly impaired 
judgment or impulse control as the result of his PTSD.  A 
November 2003 VA examiner noted that the veteran had periodic 
angry verbal outbursts, and a March 2005 VA examination 
report shows that the veteran had recently shoved another man 
after getting into an argument.  The record shows that he has 
remained sober for approximately 10 years and consistently 
attends scheduled Alcoholics Anonymous meetings.  

The veteran experiences some disturbances of motivation and 
mood as the result of his depression, which produces 
dysphoria, anhedonia, irritability, and a tendency towards 
social isolation.  He also experiences periodic intrusive 
thoughts and sleep disturbances, including insomnia and 
nightmares.  However, the medical evidence of record shows 
that the veteran is able to sleep six to seven hours per 
night.  Furthermore, he was able to hold a job at Kroger for 
approximately 38 years until his retirement in 2002, and he 
has continued to sustain effective family relationships, 
including with his wife of almost 40 years.  He also derives 
pleasure from certain activities, such as occasional walks 
outside.

Though the veteran has some difficulty in establishing and 
maintaining effective work and social relationships, mainly 
due to his irritability and a proclivity for social 
isolation, as mentioned above, the veteran continues to be 
involved with Alcoholics Anonymous and his veterans' 
organization, and he continues to be actively involved with 
his family, including his wife, children, mother, and 
siblings.  As the veteran has shown himself capable of 
sustaining effective relationships with others, any mild 
difficulty in the social arena is thus fully contemplated in 
the currently assigned 30 percent rating.

In addition, the veteran has at no point exhibited many 
symptoms indicative of higher PTSD ratings, such as suicidal 
or homicidal ideation, obsessional rituals, spatial 
disorientation, or disorientation to time and place, and he 
has at all times reported to scheduled examinations dressed 
appropriately and with good hygiene and grooming.  

In sum, the Board finds that the veteran's PTSD produces no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to mild PTSD 
symptomatology.  Indeed, while the veteran's symptoms closely 
mirror the criteria for a 30 percent rating, he has not 
demonstrated symptoms of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
significant impairment of mind or memory, or significant 
difficulty in establishing and maintaining effective 
relationships.  While the veteran has exhibited depression, 
anxiety, mildly impaired judgment, and disturbances of 
motivation and mood, which comprise his more serious 
symptoms, the veteran's overall PTSD symptomatology far more 
closely reflects the criteria for a 30 percent disability 
rating than either a 50, 70, or 100 percent rating.  In fact, 
the veteran's more serious PTSD symptoms are mild to moderate 
and are all contemplated within his currently assigned 30 
percent rating.  Moreover, as mentioned above, the veteran 
has never manifested suicidal or homicidal ideation, 
obsessional rituals, spatial disorientation, disorientation 
to time and place, flashbacks, panic attacks, or a lack of 
personal hygiene.  Consequently, the Board concludes that the 
criteria for a rating in excess of 30 percent have not been 
met at any time during the course of the period on appeal.  
See 38 C.F.R. § 4.130, DC 9411, supra; Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating for PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); See Gilbert, supra.



ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


